Fairchild, J.
{dissenting). The plaintiff claims that real property owned by it is exempt from taxation because not leased or otherwise used for pecuniary profit, sec. 70.11 (4), Stats., and that it is not within sec. 70.11 (4a), Stats. The facts, however, show that the portion of the holdings of the lodge on which taxes have been levied was not held by the lodge for any use peculiar to the organization as such. This particular part of its property was intended by the lodge to be equipped and used for business purposes. The facts stipulated between the parties set forth that the store property was rented for mercantile purposes from the time of its construction in 1923 until the last tenant vacated in 1931, and further that—
“said lower floor during said time was and now is suited for a retail store, and said lodge would rent same to a desirable tenant if sufficient rent could be obtained.”
Like all other words, “use” is to be interpreted with some reasonable regard for the connection it has with other words in the statute. Where the property is designed by the owner *174to be used by it for the purpose of producing an income out of its rental, the simple fact that it remains unrented for a period of time does not destroy its character as commercial property. It seems to me that the rules of construction which are to be applied in cases where exemptions of property from taxation are claimed leave no alternative to holding that this particular property is not exempt.